Kruse, J. (dissenting):
I agree with Mr. Justice Williams that the Court of Appeals in the case of Kuelling v. Roderick Lean Mfg. Co. (183 N. Y. 78) did not in its reversal of that case declare the law of liability for negligence of a manufacturer of an article to be otherwise than as expounded and declared in the opinion written by the presiding justice when the case was in this court (88 App. Div. 309) and quoted by Mr. Justice Williams in his opinion. I also agree that the ground of liability in the Knelling case, as finally determined by the Court of Appeals, was predicated upon an intentional, wrongful and fraudulent concealment by the manufacturer of the defect in the article manufactured and placed on the market, and bought and used by the injured person, but it seems to me equally clear that under the rule of that case the judgment in this case must be reversed. This is not a case of deceit or of fraudulent concealment of a latent defect. No such question was submitted to the jury. Counsel for the plaintiff explicitly stated on the trial that he did not make any claim of fraud and deceit; that he did not think they could establish that, and the case was submitted to the jury on the ground of negligence.
A careful reading of the opinions of the Court of Appeals in the Knelling case leads me to conclude that it was regarded as essential *76to sustain a recovery under such circumstances that the injury must have resulted from the defendant’s willful and fraudulent ■ deceit and concealment.
I, therefore, vote for reversal.
McLennan, P. J., concurred.
Judgment and order affirmed, with costs.